Citation Nr: 0403298	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  03-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
the service-connected post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1949 to 
October 1952.  

The veteran was awarded the Korean Service medal with four 
Bronze Service Stars, and the Purple Heart.  

This appeal is before the undersigned Member of the Board who 
has been designated to make the final disposition of this 
proceeding for VA.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 decision by the RO, which granted 
service connection and assigned a 30 percent rating for PTSD.  

(The matter of an increased rating higher than 70 percent is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part.)  



FINDING OF FACT

The service-connected PTSD is shown to be productive of a 
disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
rating for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.130 including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  It is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  The regulations implementing 
the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003).  

The VCAA and the implementing regulations, in pertinent part, 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
March 2002 Rating Decision, February 2003 Statement of the 
Case (SOC), and an October 2001 VCAA letter, the RO has 
attempted to notify him of the evidence needed to 
substantiate his claim.  

The RO informed the veteran of what evidence was needed from 
him, what he could do to help with his claim, and what 
specifically VA would do to assist him.  Thus, in the Board's 
opinion, the RO has notified the veteran of what evidence he 
was responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that as for the veteran's claim for 
an increased rating for the service-connected PTSD, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate that issue under the circumstances 
of this case.  See VAOPGCPREC 8-2003 (December 22, 2003).  

Here, the issue of an increased rating for PTSD was first 
raised in a March 2002 Notice of Disagreement (NOD), 
submitted in response to the notice of the March 2002 RO 
decision that granted the veteran's claim of service 
connection for PTSD - a claim for which VA had already 
notified the claimant of the information and evidence 
necessary to substantiate the claim (i.e. via the October 
2001 RO's VCAA letter).  

VA's General Counsel has noted that if, in response to notice 
of its decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives an NOD that raises a new 
issue, section 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003 
(December 22, 2003).  

In this case, after the veteran submitted an NOD raising the 
issue of a higher rating for the newly granted award of 
service connection for PTSD, the RO issued an SOC in February 
2003.  That SOC nevertheless did furnish the veteran 
information necessary to substantiate the newly raised issue 
of a higher rating in that it provided the veteran with the 
criteria he would need to meet to obtain an increased rating.  

As to its duty to assist, the RO also made reasonable efforts 
to assist the veteran in obtaining evidence for his claim, to 
include requesting all VA medical records to which he had 
referred.  

The RO also obtained a VA examination for the veteran in 
December 2001 and provided the veteran with the opportunity 
for a hearing, which the veteran declined.  The Board is 
unaware of any additional evidence that is available in 
connection with this appeal.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Finally, given the favorable action taken herein below, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103(a) 
(West 2002). 


II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. §§ 4.126, 4.130 (2003).  

Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2003).  

The veteran's service-connected PTSD is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned 
according to the manifestation of particular symptoms.  

However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  

Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). Id.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
disability rating requires:  occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability rating requires:  occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires:  occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating requires:  total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

A review of the records shows that the veteran's service-
connected PTSD is currently rated 30 percent disabling.  He 
contends that his condition is more disabling than is 
reflected by the current rating.  

In an undated letter to the RO, the veteran's brother stated 
that, when the veteran returned home from the Korean War, he 
was not the same.  He stated that the veteran was sullen and 
hostile, went through a succession of jobs, skirted several 
legal entanglements, and exhibited "perpetual 
restlessness."  In his brother's opinion, the veteran's PTSD 
has "markedly interfered with his life and severely derailed 
his potential."  

In a letter to the RO dated in August 2001, the veteran's 
daughter stated that she and her siblings grew up listening 
to the veteran scream in the night from his nightmares.  They 
could not touch the veteran while he was sleeping because he 
would wake up "screaming and swinging."  She further stated 
that they moved around a lot due to the veteran's frequent 
job changes.  She stated that the veteran would get into 
disagreements with his bosses and they would have to move 
again.  

The veteran's daughter went on to state that eventually the 
veteran opened his own business, however he was unable to 
cope with people so he was forced to sell his business.  She 
states the veteran was always restless and in a hurry, that 
his "concentration level [was] almost nonexistent," and he 
moved "from subject to subject".  She further stated that 
the veteran had been in a state of depression for as long as 
she could remember.  

In a statement dated in August 2001, the veteran stated that 
he had recurring nightmares, panic attacks and battlefield 
flashbacks.  He stated that his wife did not allow him to 
watch war movies, and he could not bear to see military 
bases, hospitals, and amputees or hear cars backfiring.  He 
also stated that he was restless and had trouble staying 
focused, and concentrating on one thing at a time.  He went 
on to state that he and his family suffered as he was never 
able to stay in one job very long before a conflict would 
develop with his boss.  

When he had his own business, the veteran stated he was 
unable to continue operating it as he could not deal with 
customers properly.  He stated that he felt like he always 
had to be on the move and must be on his guard constantly.  
He stated his attention span was non-existent and that he had 
been depressed for a long time.  

The Board notes that the veteran has been receiving 
continuous and long-term treatment in the private sector for 
his claimed PTSD concurrently with treatment he has been 
receiving from VA.  

For example, a review of the claim file indicates that the 
veteran has been receiving treatment for PTSD and a major 
depressive disorder for the period September 2001 through 
April 2003, from Andrew Sexton, M.D., his private physician.  

In September 2001, Dr. Sexton diagnosed the veteran with 
PTSD, and assigned a Global Assessment of Functioning scale 
score (GAF) of 55-60.  He noted that the veteran reported 
experiencing nightmares with startle reaction, disturbed and 
interrupted sleep patterns, avoidance behavior, depression, 
anxiety, hypervigilance, feelings of numbness in certain 
situations, occasional derealization, depersonalization and 
episodes of sudden outbursts of anger.

Dr. Sexton diagnosed the veteran with PTSD based on the 
veteran's reports of persistent and recurrent nightmares, 
intrusive thoughts, active avoidance of conversations and 
thoughts about his wartime experiences, and television shows 
with a war related theme, extreme discomfort with crowds, 
decreased ability to feel emotion, interrupted sleep and 
inability to control his anger.  

Dr. Sexton's September 2001 report further indicates that the 
veteran completed the Mississippi Scale for Combat Related 
PTSD and the Trauma Symptom Inventory (TSI), and received 
scores of 139 and t-score of 100 respectively.  According to 
Dr. Sexton, the veteran's score on the Mississippi Scale for 
Combat Related PTSD was within the classified range for PTSD.  
  
Dr. Sexton stated that the veteran's t-100 score on the TSI 
indicated that he had endorsed 5 critical items requiring 
immediate intervention and containing potentially psychotic 
content; wishing he was dead, hearing someone talk to him who 
really was not there, feeling like life was not worth living, 
seeing people from the spirit world, and thinking someone was 
reading his mind.  

Dr. Sexton went on to state, however, that the veteran's 
atypical score of t-100 exceeded the validity cutoff score 
and recommended that the test be considered invalid because 
individuals obtaining scores at that level are usually either 
over endorsing items or actually reporting psychotic events.  

In an October 2001 outpatient treatment report, Dr. Sexton 
noted a deterioration of the veteran's condition in that 
though the veteran was alert and oriented, and did not 
indicate and homicidal, suicidal, or psychotic ideations, his 
cognitive reasoning, insight and judgment were impaired due 
to the PTSD. 

Subsequently, in November 2001, Dr. Sexton noted that the 
veteran's insight, judgment and impulse control were "good" 
and that the veteran's PTSD was in partial remission.

However, in February 2002, in a progress note signed by 
Michael K. Nunn, D.O., the veteran was again noted to have 
impaired cognitive reasoning, judgment and insight due to his 
[PTSD] disorder.  

In a December 2001 VA psychiatric examination, the veteran 
reported that he had difficulties with PTSD for about 50 
years.  Based on a review of the record and a history 
obtained from the veteran, the VA examiner stated that the 
veteran had been re-experiencing traumatic wartime events in 
distressing ways such as dreams and intrusive thoughts.  

The examiner noted the veteran's reported avoidance behavior 
that he had become somewhat less interested in hobbies and 
social activities, that he was somewhat detached and 
estranged from others, and that his feelings were a bit 
numbed.  

The VA examiner further noted the veteran's sleep 
disturbances, unrelieved by sleeping medication, and his 
outbursts of anger and crying spells.  The veteran also 
reported having had to resign a position on the city council 
that he attributed to difficulties from his PTSD.  In 
December 2001, the VA examiner diagnosed the veteran with 
PTSD and assigned a GAF score of 60.  

After consideration of all evidence of record, and 
notwithstanding the fact that the veteran's condition may 
improve for short amounts of time, the Board concludes that, 
since September 2001, the service-connected PTSD warrants the 
assignment of a 70 percent rating.  

The record reflects that the veteran was assigned a GAF score 
of 55-60 by Dr. Sexton in September 2001, and was 
subsequently assigned a GAF of 60 in December 2001 by the VA 
examiner (both representing moderate symptoms or impairment 
in social or occupational functioning). 
 
Nevertheless, it is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  

In spite of the higher GAF score in December 2001 indicating 
the veteran's condition my have improved somewhat, the Board 
finds, based on the totality of the evidence, as reported on 
private and VA medical reports and combined with the GAF 
scores of 55-60 and 60, that the severity of the veteran's 
symptoms that he does exhibit are of such severity as to 
effect his daily life and his ability to function to a degree 
that more nearly approximates the criteria for the assignment 
of a 70 percent rating.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

According to the veteran and supported by statements from his 
daughter, he has never been able to hold a job for any 
significant length of time.  He has gone from job to job for 
most of his life and had to sell his business and resign a 
city council seat.  His anxiety, hypervigilance, startle 
reaction and inability to get along with others, particularly 
employers, is well-documented in the record, and caused much 
distress in the veteran's family and employer relations.  

The veteran's reported restlessness, sudden outbursts of 
anger and short temperedness constitute significant 
disturbances in mood, and have resulted in feelings of 
numbness, detachment and estrangement from others.  

In that regard, the Board concludes that the veteran's PTSD 
has had a significant impact on his social and family life, 
and his ability to maintain employment for any length of time 
since his discharge from active duty.  

Thus, in the Board's opinion, the veteran's current symptoms 
and manifestations of PTSD amount to occupational and social 
impairment consistent with the rating schedule and within the 
meaning of Mauerhan v. Principi, supra.  This finding is 
fully supported by and consistent with the medical and other 
evidence in the record.  

Accordingly, based upon consideration of the totality of the 
evidence of record, the Board concludes that the service-
connected PTSD warrants the assignment of a 70 percent 
evaluation.  

In this initial rating case, the Board has taken into 
consideration "staged ratings" for various periods of time. 
Fenderson v. West, 12 Vet. App. 119 (1999).  In that regard, 
the Board finds that the evidence shows that the veteran's 
PTSD was 70 percent disabling from the effective date of 
service connection on September 27, 2001.  



ORDER

An increased initial rating of 70 percent for the service-
connected PTSD is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



REMAND

Notwithstanding the decision hereinabove, the Board now 
addresses the issue of whether the veteran is entitled to a 
rating in excess of 70 percent for his PTSD.  

In the Board's opinion, the medical records are unclear as to 
the extent of the effect of the veteran's service-connected 
PTSD on his employability.  The current medical evidence of 
record is inconclusive for purposes of determining whether 
the veteran's PTSD meets the criteria for either a higher 
schedular rating (i.e., 100 percent) under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003) or for a total compensation 
rating due to individual unemployability (TDIU) under 
38 C.F.R. § 4.16 (2003).  

For example, on the August 2001 statement from the veteran's 
daughter, she reported that the veteran was never able to 
hold a job for very long for as long as she could remember, 
but it is unclear how many jobs the veteran has had or the 
nature of the conflicts that developed between the veteran 
and his employers.

Further, the Board notes that, in his August 2001 letter, the 
veteran stated he opened his own business so he would not 
have to deal with a boss anymore; however, he stated he had 
to sell his business because he could not deal with 
"customers right," without further elaboration.  

Finally, in the December 2001 VA examination, the veteran 
reported having to give up a city council seat; however, he 
did not elaborate further other than to allude to the cause 
as his PTSD symptoms.  

It is unclear whether the veteran is working now, if at all, 
or whether he could ever find substantially gainful 
employment again.  

Based on the foregoing, the Board finds that a VA examination 
is warranted in order to clarify the extent of impairment of 
the veteran's PTSD on his occupational functioning.  

Such clarification would assist in determining whether the 
veteran is entitled to a rating in excess of 70 percent, 
whether under the criteria of Diagnostic Code 9411 or the 
criteria for a Total Disability due to Individual 
Unemployability (TDIU) under 38 C.F.R. § 4.16 (2003).  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law prior to the veteran's appeal.  The VCAA essentially 
enhances the VA's obligation to notify him about his claim 
(i.e., what information or evidence is required to grant his 
claim) and to assist him to obtain evidence for his claim.  

Thus, the RO must ensure compliance with the notice and duty 
to assist provisions contained in the VCAA, to include 
sending any additional letters to the veteran or obtaining 
any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of a higher rating for the service-
connected PTSD.  

2.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination, 
in order to determine the severity of his 
service-connected PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All clinical 
findings should be reported in detail in 
the examination report.  The examiner 
should render an opinion regarding the 
extent of occupational impairment due 
solely to the PTSD.  Complete rationale 
for all opinions expressed should be 
provided.    

3.  Thereafter, the RO should 
readjudicate the veteran's claim of a 
higher rating for the service-connected 
PTSD, to include determining if he 
satisfies the criteria for a higher 
rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003) or the 
criteria for a total disability rating 
due to individual unemployability (TDIU) 
under 38 C.F.R. § 4.16 (2003).  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



